Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 2-8 are pending.  Claim 8 is newly added.  Claims 6-8 are independent.

2.	A typo is found on Form PTOL-326 of the previous Office Action dated Jan. 20, 2022.  Item 7 the rejected claims under “Disposition of Claims”, “1-7” should have been “1 and 7”.

3.	The indicated allowability of claim 6 is withdrawn.  The claimed subject matter is taught by prior art Matsui (US 2016/0150109 A1).  Rejections follow.
This action is made non-final.

Rejection under 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US 2016/0150109 A1).
Regarding claim 1, Matsui discloses an image forming apparatus (Fig. 1, para 0021-0023, note 0023 describing image reading device 2 in upper housing 102, and image forming mechanism in lower housing 1011) comprising:
an image reading apparatus (2 in Fig. 3); and 
an image forming unit (image forming mechanism defined in para 0023) capable of forming an image read by the image reading apparatus on a sheet, 
the image reading apparatus comprising:  
a light transmitting member (11) having a document placing surface on which a document is placed (Fig. 3); 
a light emitting unit (100) which is provided on a lower side of the light transmitting member so as to be movable along the document placing surface and emits light to the document placed on the document placing surface (Fig. 3); 
a photoelectric conversion unit (103) which is provided so as to be capable of receiving light emitted from the light emitting unit and reflected by the document placed on the document placing surface, and generates electric charge corresponding to the received light (Fig. 3); 
a reading processing unit (180) that moves the light emitting unit and reads electric charge generated by the photoelectric conversion unit by emitting a predetermined first amount of light from the light emitting unit, and reads an image of the document placed on the document placing surface based on the read electric charge (Figs. 3 and 5); and 
a detection processing unit (180, Figs. 3 and 5) that reads the electric charge generated by the photoelectric conversion unit by emitting light having a second light amount larger than the first light amount from the light emitting unit, and detects a size of the document placed on the document placing surface based on the read electric charge (Fig. 5, steps S1, S2, S4-S8; para 0063).

Claim 7 is rejected as being a method claim corresponding to rejected apparatus claim 6.

Allowable Subject Matter and Reasons for Allowance
6.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Claim 8 is allowed.

8.	The following is an examiner’s statement of reasons for allowance: 
	Claims 2-5 would be allowable over Matsui (US 2016/0150109 A1), the closest prior art of record, and claim 8 which includes the limitations of claim 2 is allowable over Matsui.
	Claim 2 requires that the detection processing unit read the electric charge generated by the photoelectric conversion unit at a second interval shorter than the first interval at which the reading processing unit reads the electric charge generated by the conversion unit.  This feature is not taught by Matsui.
	Claim 3 requires that the detection processing unit simultaneously turn on at least two of the first light source, the second light source, and the third light source, which emit red light, green light, and blue light, respectively, in addition to the reading processing unit sequentially turning on the first light source, the second light source, and the third light source.  Matsu discloses an LED array including white light LEDs, and turning on all or a selected number of the white LEDs depending on the set light intensity (para 0035, Figs. 4A-4C, Fig. 5 steps S4-S8).
	Claims 4 and 5 depend on allowable claim 8, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
9.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nakao (US 2019/0394349 A1), see para 0009

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674